                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 Thomas Atencio, et al.,                                  CASE NUMBER


                                           PLAINTIFF(S)                 CV 16-1925-DMG (MRWx)
                           v.

 Tunecore, Inc., et al.,
                                                                  JUDGMENT ON THE VERDICT
                                         DEFENDANT(S).               FOR THE PLAINTIFFS



       This action came on for jury trial, the Honorable Dolly M. Gee, District Judge, presiding, and the issues
having been duly tried and the jury having duly rendered its verdict,

         IT IS ORDERED AND ADJUDGED that the plaintiff Thomas Atencio recover of the defendant
Tunecore, Inc.: $49,103.36, plus prejudgment interest at the rate of 9% per annum from June 1, 2015 pursuant
to N.Y.C.P.L.R. §§ 5001(b), 5004, and costs of action.
         IT IS ORDERED AND ADJUDGED that the plaintiff Gian Caterine recover of the defendant Tunecore,
Inc.: $196,816.68, plus prejudgment interest at the rate of 9% per annum from June 1, 2015 pursuant to
N.Y.C.P.L.R. §§ 5001(b), 5004, and costs of action.




                                                            Clerk, U. S. District Court

Dated: December 11, 2018                                    By: Kane Tien
                                                                            Deputy Clerk


cc: Counsel of record




CV-49 (05/98)                     JUDGMENT ON THE VERDICT FOR THE PLAINTIFF(S)
